Citation Nr: 0302966	
Decision Date: 02/19/03    Archive Date: 03/05/03

DOCKET NO.  00-21 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.	Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.	The propriety of the initial 20 percent rating assigned 
for diabetes mellitus (DM).

3.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1969.

This appeal arises from an August 2000 rating action that 
denied a T/R and a rating in excess of 50 percent for PTSD.  
A Notice of Disagreement (NOD) was received in September 
2000, and a Statement of the Case (SOC) was issued 
subsequently that month.  A Substantive Appeal was received 
in October 2000.  

In July 2000, the Board of Veterans Appeals (Board) remanded 
this case to the RO for further development of the evidence 
and for due process development.  A Supplemental SOC (SSOC) 
was issued in November 2002.

This appeal also arises from a November 2001 rating action 
that granted service connection for DM and assigned an 
initial 20 percent rating from February 2001.  A NOD with the 
20 percent rating was received in December 2001, and a SOC 
was issued in November 2002.  A Substantive Appeal was 
received subsequently in November 2002. 




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	The veteran's PTSD is productive of no more than 
occupational and social impairment with reduced 
reliability and productivity, and does not produce 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood.

3.	The veteran requires insulin for his DM, but not a 
restricted diet or regulation of activities.

4.	The veteran's service-connected disabilities - PTSD, DM, 
diabetic retinopathy, tinnitus, residuals of left hip and 
buttock scars with retained foreign bodies, and left ear 
hearing loss - do not prevent him from securing or 
following substantially-gainful employment compatible with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.	The criteria for a 70 percent rating for PTSD have not 
been met.  38 U.S.C.A.  §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.321 and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2002).

2.	The initial 20 percent rating for DM was proper, and the 
criteria for a higher rating have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2002).

3.	The veteran does not meet the requirements for a T/R.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.340 and Part 4, including §§ 4.1, 4.2, 4.10, 
4.15, 4.16, 4.19 (2002).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify a claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims for ratings in excess of 50 percent and 
20 percent for PTSD and DM, respectively, and for a T/R has 
been accomplished.

In the August 2000 and November 2001 rating actions, the 
September 2000 and November 2002 SOCs, the July 2001 Board 
Remand, the November 2002 SSOC, and the September 2001 letter 
from the RO, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence which 
would substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that he has received sufficient notice of the 
information and evidence needed to support his claims, and 
been provided ample opportunity to submit information and 
evidence.  Additionally, the Board notes that in the 
aforementioned documents, the RO and the Board variously and 
specifically informed the veteran of the VCAA and the 
implementing VA regulations; what the evidence had to show to 
establish entitlement to the benefits he sought; what 
information or evidence the VA still needed from the veteran; 
what evidence the VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from the VA in connection with his appeal; 
and that the VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records, if he gave the VA enough information about such 
records so that the VA could request them from the person or 
agency that had them.  This various correspondence also 
notified the veteran that the VA needed him to furnish the 
name and address of any medical provider, the time frame 
covered by the records, and the condition for which he was 
treated, and that the VA would request such records on his 
behalf if he signed a release authorizing the VA to request 
them.  The veteran has been variously notified by the RO that 
he could help with his claims by informing the VA of any 
additional information or evidence that he wanted the VA to 
try to obtain for him; where to send additional evidence or 
information concerning his appeal; and where he could request 
assistance if needed. Accordingly, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO, both on its own initiative and 
pursuant to the Board Remand, has made thorough efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  Numerous VA and private medical 
records, including voluminous medical records underlying the 
November 1997 Social Security Administration (SSA) decision 
granting the veteran disability benefits, have been obtained 
by the RO and associated with the claims file.  The veteran 
was afforded comprehensive VA examinations in July 2000, 
October 2001, and April 2002.  Significantly, he has not 
identified, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. 

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claims for ratings in excess of 
50 percent and 20 percent for PTSD and DM, respectively, and 
for a T/R, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

I.  Background

Historically, by rating action of August 1995, service 
connection was granted for PTSD with major depression, and a 
30 percent rating was assigned under Diagnostic Code (DC) 
9411 from January 1995.  By rating action of March 1999, an 
increased rating to 50 percent was granted for PTSD from May 
1998.  By rating action of November 2001, service connection 
was granted for DM, and an initial   20 percent rating was 
assigned under DC 7913 from February 2001.  The current claim 
for a rating in excess of 20 percent for DM involves the 
propriety of the initial rating assigned.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

On March 1996 VA psychiatric examination, the veteran 
reported that, following military service, he worked for a 
steel company as a painter and welder until 1988, after which 
he had not worked.  He stated that he injured his knee on the 
job in 1986, and that multiple surgeries had not succeeded in 
repairing the knee.

On mid-January 1997 psychological evaluation by S. Kelly, 
M.A., the veteran gave a history of a 1986 on-the-job knee 
injury at a steel company, and unemployment since his second 
knee surgery in 1988, after which he was unable to return to 
work.  His last surgery was in 1991.  The examiner concluded 
that the veteran was probably not physically capable of 
performing the welding and painting types of jobs he had done 
for much of his life.  He was illiterate, his arithmetic 
skills were very limited, and he functioned in the borderline 
range of intellectual ability.  The impression was that the 
veteran's vocational alternatives were extremely limited.

On late January 1997 psychological evaluation by D. Rice, 
M.A., the veteran reported that he dropped out of school in 
the 9th grade because he could not do the work.  He had been 
unemployed since an on-the-job right leg injury in 1988.  
Current intellectual testing suggested intellectual 
functioning within the middle borderline range.  The examiner 
assessed the veteran's mental ability to do work-related 
activities.  With respect to making occupational adjustments, 
his abilities to follow work rules, use judgment, function 
independently, and maintain attention/
concentration were good.  His abilities to relate to co-
workers, deal with the public, interact with supervisors, and 
deal with work stresses were fair.  He had no difficulty 
following directions.  With respect to making performance 
adjustments, he had no limitations on his ability to 
understand, remember, and carry-out simple job instructions.  
His ability to understand, remember, and carry-out detailed, 
but not complex, job instructions was fair.  His ability to 
understand, remember, and carry-out complex job instructions 
was fair.  Immediate and recent memory appeared mildly 
impaired, remote memory appeared intact, and comprehension 
was good.  Abstract reasoning was moderately impaired, and 
thought processes appeared logical and coherent.  With 
respect to making personal-social adjustments, his abilities 
to maintain personal appearance, behave in an emotionally 
stable manner, relate predictably in social situations, and 
demonstrate reliability were good.  

On April 1997 vocational evaluation by R. Williams, M.A., the 
veteran reported that he became unable to work in 1988 
because of a problematic right knee that had required surgery 
3 times.  After the first surgery in 1986, he returned to 
work and was able to operate a crane which permitted him to 
work in a sitting position, but was forced to stop working 
when his job changed and he had to stand and walk on the job.  
The knee became progressively worse over the years, requiring 
additional surgical procedures in 1989 and 1992, and did not 
improve, and he was limited in how long he could stand and 
walk.  The examiner concluded that the veteran was disabled 
for work because of his knee condition, which had eliminated 
him from his past work experience, and reduced his work level 
ability to sedentary.  He further opined that if the 
veteran's PTSD was considered, it would be disabling in and 
of itself.

After July 1997 examination for disability determination 
purposes, A. Sabio, M.D., opined that, based on the veteran's 
history and current appearance, constriction of interest and 
restriction of activities due to psychiatric problems 
appeared to be unlikely.  The veteran was noted to have an 
8th-grade education and to have worked as a laborer in a 
steel fabrication shop.  The doctor opined that, with his 
present right knee and lower back pain, there was no 
likelihood that the veteran could return to his previous 
employment or any such similar gainful activity.

Of record is a November 1997 SSA decision wherein the veteran 
was found entitled to a period of disability and disability 
insurance benefits commencing in May 1994.  The medical 
evidence showed that he had severe insulin-dependent DM with 
background diabetic retinopathy, degenerative arthritis of 
the knees, chronic lumbosacral strain, hypertension, major 
depression, PTSD, borderline intellectual functioning with 
illiteracy, and alcohol abuse in remission.  He was found not 
to have engaged in substantial gainful activity since May 
1994.  He was found to be unable to perform his past relevant 
work as a welder/painter, but had the residual functional 
capacity to perform the physical requirements of sedentary 
work.  

A January 1998 SSA disability determination noted that the 
veteran's disability began in May 1994 and that his primary 
diagnosis was DM, with a secondary diagnosis of degenerative 
arthritis of the knees.

On May 1998 VA psychiatric examination, the veteran was noted 
to be unemployed and living alone in a mobile home.  He last 
worked at a steel company as a welder and painter until he 
injured his right knee and became disabled in 1988.  His 
daily activities consisted of watching television at home, 
attending group and individual psychotherapy at a Veterans 
Center twice per week, and doing some limited household 
chores.  He stopped hunting in 1986 because of difficulty 
climbing hills.  He described his social life as not very 
good, and his social contacts were mostly with immediate 
family members.  He attended church infrequently, and quite 
often had to leave because he became very anxious.  He felt 
that treatment for his PTSD with medication and psychotherapy 
had helped him.  His current complaints included flashbacks, 
lack of energy, imagining seeing stars, a startle reaction, 
and sleep problems with nightmares 2 or 3 times per week.  

On current examination, the veteran appeared clean and well-
groomed.  His behavior was cooperative and pleasant, and 
thoughts were goal-directed.  Speech was coherent and 
relevant.  He admitted to fleeting, vague suicidal ideas on 
and off for many years, but denied any current plan or 
intent.  He denied homicidal ideas.  He reported peculiar 
perceptions, mostly pseudo-hallucinations wherein he saw 
shadows running, but in fact no one was there.  Affect was 
full.  Mood was labile.  Cognitive functions were grossly 
preserved.  He was competent.  The diagnoses included chronic 
PTSD, and alcohol dependence in long-term remission.  
Unemployment, family illness, and loss of his spouse were 
noted as psychosocial and environmental problems, and the 
veteran's current Global Assessment of Functioning (GAF) 
score was 50; the score for the past year was 52.  The 
examiner commented that the veteran's level of anxiety and 
avoidance impaired his capacity for better psychosocial 
adjustment.  In an addendum to the examination report, the 
examiner commented that the symptoms described in the 
evaluation including anxiety, social phobic behavior, and 
avoidance of stimuli interfered with the veteran's 
possibility of better social adjustment.  She opined that his 
symptoms of autonomic arousal, sleep disturbance, 
hypervigilance, and interpersonal difficulties were likely 
the cause of his current level of industrial impairment, 
which was moderate to severe.

In another January 1999 addendum to the above examination 
report, the examiner opined that it was likely that 50 
percent of the veteran's deficit in work and social 
relationships was determined by his level of anxiety, 
decreased motivation, mood symptoms, and difficulty 
establishing and maintaining interpersonal flexibility and 
effective interactions.  Psychopathology attributable to PTSD 
likely represented    60 percent of his deficit in industrial 
impairment, and this was determined by his level of anxiety, 
social phobia, avoidant behavior, arousal and hypervigilance, 
which impaired his capacity to maintain effective task 
completion skills and to perform work.  It could likely be 
established that 50 percent of his deficits could be 
attributed to his decreased motivation, mood symptoms, and 
difficulty establishing effective interpersonal 
relationships.

On July 2000 VA psychiatric examination, the examiner noted 
that the veteran had not been hospitalized for any medical or 
psychiatric reasons since the May 1998 VA examination.  He 
was noted to have been disabled from work at a steel company 
since 1988 after a knee injury, and not to have engaged in 
gainful employment since 1988.  He currently lived alone in a 
mobile home.  His daily activities consisted of watching 
television most of the time, and he occasionally went fishing 
with his stepson.  He quit hunting in 1986 because he could 
not climb hills.  He quit attending group therapy sessions a 
year ago, and currently attended individual counseling 
sessions every 1 or 2 months.  He took his medications for 
PTSD, and felt that they helped him some, specifically with 
sleep problems and anxiety.  He took care of his activities 
of daily living, did some housework, and attended church.  
His current psychiatric symptoms included tearful episodes, 
loneliness, drifting attention, sleep disturbance, night 
sweats, flashbacks, and nightmares 2 or 3 times per week.

On current examination, the veteran appeared well-groomed, 
and psychomotor activity was normal.  Behavior was 
cooperative and pleasant.  Speech was fluent, coherent, and 
relevant.  Thoughts were goal-directed.  He had suicidal 
thoughts, but did not consider that to be a way out of his 
difficulty.  There was no homicidal ideation.  Regarding 
hallucinations, he imagined noises.  Affect was appropriate.  
Mood was labile.  Cognitive functions were grossly preserved.  
He was competent.  The diagnoses included chronic PTSD, and 
alcohol dependence in sustained long-term remission.  Trauma 
response was noted as a psychosocial and environmental 
problem, and the veteran's current GAF score was 49; the 
score for the past year was 50.  The examiner commented that 
the GAF score was determined by the current severe and 
frequent bouts of subjective PTSD symptoms that placed the 
veteran at a severe level of impairment.   

On other July 2000 VA examinations, the veteran's residuals 
of left hip and buttock scars with retained foreign bodies 
were noted to give no symptoms except some burning pain when 
retained fragments came out.  An audiological evaluation 
indicated normal hearing in the frequencies most important 
for hearing speech.  Speech discrimination was excellent 
bilaterally.

On July 2001 VA outpatient mental hygiene evaluation, the 
veteran was noted to be doing fairly well.  He had nightmares 
and flashbacks 2 to 3 times per week, and his sleep was 
interrupted at night.  Daytime naps helped.  He stated that 
he was not too depressed.  He denied suicidal and homicidal 
ideation.  He preferred living alone, with 2 stepsons and 
their families close by.  He stated that he did odds and ends 
around his house, and watched a lot of television.  On 
examination, the veteran was oriented, adequately groomed, 
and cooperative.  He was somewhat tense, with variable eye 
contact.  Speech was within normal limits, and mood OK.  
Affect was mildly dysthymic, with somewhat constricted range.  
There was no evidence of psychosis.  The assessment was PTSD, 
and a GAF score of 55 was assigned.  

On October 2001 VA examination for DM, the veteran was noted 
to have had no ketoacidosis or hypoglycemic reactions.  He 
was not on any restricted diet, and had continued to 
progressively gain weight over the past several years.  His 
activity level was limited because of diffuse arthritis.  He 
had diabetic retinopathy.  There were no vascular, cardiac, 
or neurological symptoms.  His medications included insulin.  
On current neurological examination, sensation was intact.  
The feet were normal, and peripheral pulses were intact.  The 
impressions included Type-II DM requiring insulin, and 
hyperlipidemia due to DM.

On October 2001 VA optometric examination, the veteran 
reported good distant and near vision.  After examination, 
the assessment was that the veteran had best correctable 
visual acuities of 20/20 in each eye.  He had mild non-
proliferative diabetic retinopathy without clinically 
significant macular edema in each eye.  He had no visual 
field defect by confrontations or a contributory case 
history.

On April 2002 VA psychiatric examination, the examiner noted 
that the veteran had not been hospitalized for any medical or 
psychiatric reasons since the July 2000 VA examination.  He 
had not attempted suicide, and he denied any history of 
suicide attempts.  The examiner reviewed the veteran's VA 
outpatient mental health evaluations and noted that in April 
2001 he reported that medication had been somewhat effective 
in his treatment.  He reported sleeping well.  When seen 
again in May, medications were again noted to be effective, 
and he reported improvement in mood.  In July, the veteran 
reported doing fairly well.  In October, he reported that 
medications were effective and helped to keep him relaxed, 
and that he was doing very well.  In February 2002, he 
reported that medications were effective and that he was less 
irritable.  He continued to have difficulty sleeping.  The 
examiner concluded that the veteran was in the maintenance 
phase of outpatient therapy for PTSD, and that there had been 
some slight improvement since the time of his last VA 
examination as a result of medication changes.

The veteran currently complained of flashbacks of partial 
disassociation 3 to 4 times per week, night sweats, problems 
concentrating, sleep problems, hypervigilance, and occasional 
panic attacks several times per year.  He lived alone in a 
mobile home, with 2 stepsons close by that he saw on a 
regular basis.  He reported being disabled and unable to work 
at his former job in a steel company as a result of on-the-
job knee injuries sustained there since 1986.  Complications 
resulting in his need to leave the job were cited as right 
knee and back problems and PTSD; the veteran felt that 
physical problems were more implicated in necessitating his 
leaving work than PTSD.  

The veteran reported social impairment as a result of PTSD in 
that he was unable to control his temper around people, he 
had concentration difficulties, and he sometimes experienced 
shaking.  He felt that he was unqualified for further 
employment as a result of his physical disability, PTSD, and 
significant limitations in terms of age and education, having 
dropped out of school in the 9th grade and failed to pass an 
examination to obtain a G.E.D. certificate.  The examiner 
noted that the veteran's impulse control appeared to be good, 
and that he was well-related throughout the interview and 
showed no signs of loss of control.  He got angry with 
himself, but did not have a great deal of outbursts toward 
others despite his fears of doing so.  He reported that he 
last thought of committing suicide several years ago, but did 
not follow-through because of his 2 grandchildren, mother, 
and sisters, and his belief that this was a cowardly action.  
He reported no other suicidal gestures or attempts, and no 
suicidal plans.  He did have occasional thoughts of suicide.  
He reported that he was closest to his grandchildren, and 
that he had several friends whom he saw about once per week.  
He spent most of his time watching television, sitting on the 
porch, driving a truck, and observing wildlife in the woods.  
He did some occasional laundry, washed dishes, cleaned, mowed 
his lawn, and went shopping.  

On current mental status examination, the veteran was fully 
oriented.  Attention and calculation appeared to be impaired, 
as evidenced by inability to spell a word backwards.  
However, the examiner felt that this might be more reflective 
of his academic difficulties, as he was unable to spell the 
same word forwards.  Language appeared intact, and he was 
able to follow a 3-stage verbal command.  He was able to 
write a sentence and copy a design.  Abstract thinking showed 
a tendency toward concrete thinking.  Judgment and problem-
solving appeared somewhat impaired.  Other than somewhat 
concrete thinking and some poor judgment, he showed no 
significant impairment of thought process or communication.  
Speech was relevant and coherent, and the rate was within 
normal limits.  There was no evidence of delusions, 
hallucinations, or gross psychosis.  Eye contact was 
appropriate, and he was reasonably well-groomed.  He reported 
an ability to maintain minimal hygiene and basic activities 
of daily living including cleaning, occasional yard work, 
laundry, etc.  Memory was not extensively tested, and he 
showed some slight impairment in his ability to recall 2 or 3 
objects after a short delay.  Obsessive and ritualistic 
behavior interfering with routine activities was not 
observed.  Speech was logical and rational.  Mood appeared 
dysthymic, and affect was somewhat constricted.   There was 
no evidence of impaired impulse control, although the veteran 
feared that he would fly off-handle if subjected to the 
stress of a work setting or being around people on a 
consistent basis.  He described continuing sleep difficulties 
which were helped by prescribed medication.  

The veteran reported persistently re-experiencing distressing 
memories of traumatic events in Vietnam, with dreams and 
nightmares thereof 2 to 3 times per week.  He also awakened 
with cold sweats.  He also reported flashbacks of traumatic 
events involving partial disassociation, and intense 
psychological distress and reactivity upon exposure to 
internal or external cues which reminded him of traumatic 
events, such as shortness of breath and nervousness.  He made 
persistent efforts to avoid thoughts, feelings, 
conversations, activities, places, and people associated with 
traumatic events in Vietnam or that aroused recollections of 
the trauma.  He reported a markedly-diminished interest or 
participation in significant activities, such as hunting and 
fishing and associating with people.  He also reported that 
many of his reasons for reducing such activities involved 
physical limitations as a result of knee disabilities and 
back problems.  The veteran lived alone and liked it, 
demonstrating some feelings of detachment or estrangement 
from others.  He was close to his grandchildren, mother, and 
sisters, but had drifted away from some of his friends.  He 
did not appear to have a particularly restricted range of 
affect. He had some difficulty experiencing fun, but did 
experience some fun using his truck to watch wildlife in the 
woods.  He did report an ability to  have loving feelings 
toward others.  He had no sense of a foreshortened future.  
He described no significant difficulties with concentration, 
stating that he could do many things and that his 
concentration was not terrible; the examiner noted that this 
seemed at odds with earlier reports that he was unable to 
keep his mind on anything at work.  

The diagnoses included chronic PTSD, and alcohol dependence 
in remission.  War exposure was noted as a psychosocial and 
environmental problem, and the veteran's current GAF score 
was 49.  He was competent.  The examiner commented that there 
was some discrepancy in the current examination findings, in 
that the veteran tended to present a picture of worsening 
functioning, but that examination of medical records since 
his last VA examination suggested slight improvements in his 
functioning as a result of a medication regimen which he felt 
was the best he had ever had.  The examiner opined that it 
seemed quite likely that at the time of the veteran's need to 
retire from employment in 1989 (sic), PTSD may have 
compromised his performance at work, but it did not preclude 
it.  The veteran acknowledged that physical problems 
associated with his knees and back were more of a factor in 
his need to leave work than emotional factors.  Since leaving 
work in 1989 (sic) and the death of his wife in 1993, the 
veteran led a fairly restrictive life with little social 
involvement.  He did, however, maintain contact with his 
grandchildren, stepsons, and mother, as well as occasional 
contact with friends.  While he expressed fear of acting out 
or flying off the handle if around other people, the examiner 
noted that he had not shown such impulse control problems in 
the past.  The examiner noted that the veteran had not been 
employed since 1989 (sic), was 57 years old, and had little 
education.  Taking this into consideration, plus the fact 
that gainful employment in the past depended upon a certain 
amount of physical capacity, the examiner opined that it was 
unlikely that the veteran currently could obtain any form of 
gainful employment.  He felt that it seemed virtually 
impossible to completely isolate the effects of PTSD alone, 
inasmuch as the veteran had not been unemployed for any 
length of time as the result of PTSD alone.  He further 
opined that the veteran's current unemployed status would 
seem to stem from physical disabilities as well as emotional 
disability, coupled with long-term unemployment since 1989 
(sic), being at an age in which it was unlikely that he would 
be able to successfully re-enter the workplace, and a level 
of education and occupational experience which required 
physical capabilities to work.  He concluded that these 
factors all worked together, in addition to limited 
employment opportunities in the area, to make the veteran an 
unlikely prospect for gaining successful employment in this 
social milieu.       

II.	Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          2 ratings apply under 
a particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

A.  Ratings in Excess of 50 Percent for PTSD and 20 Percent 
for DM

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
noted an important distinction with respect to an appeal 
involving a veteran's disagreement with an initial rating 
assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, as in the claim for an increased rating for PTSD, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown,         7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, as in the claim 
for a rating in excess of 20 percent for DM, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" are required.  See Fenderson, 12 Vet. App. at 126.  

1.  PTSD

With respect to the claim for an increased rating for PTSD, 
that disability is rated under 38 C.F.R. § 4.130, DC 9411, 
under a general rating formula for mental disorders.  Under 
that rating formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting himself 
or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, or his own occupation or name.  

After a review of the medical evidence pertaining to the 
claim for an increased rating for PTSD, the Board finds that 
the symptoms thereof are consistent with no more than the 
currently-assigned 50 percent rating under DC 9411.  The 
medical record generally reflects a stable, and in fact a 
slightly-improving, psychiatric disability picture over the 
years which is productive of no more than occupational and 
social impairment with reduced reliability and productivity.  

None of the VA examination findings from 1998 to 2002, 
described in detail above, show that the veteran has 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood, due to such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships.  While he may have some difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting), and he admits to some suicidal thoughts at times, 
he manifests none of the many other criteria for a 70 percent 
rating.  In this regard, the Board notes that the veteran has 
regularly reported that treatment for his PTSD with 
medications had helped him, and the record reflects 
consistent good grooming and hygiene, coherent and relevant 
speech, good impulse control in fact despite his fears of 
outbursts, and continued maintenance of social contact with 
many family members and occasional contact with friends.  He 
has consistently denied any current suicidal plan or intent.  
Significantly, on the most recent VA psychiatric examination 
in 2002, the examiner noted that the veteran tended to 
present a picture of worsening functioning, but that 
examination of medical records since 2000 suggested slight 
improvements in his functioning as a result of a medication 
regimen which he felt was the best he had ever had.
  
Moreover, the evidentiary record reflects a general stability 
in the assigned GAF scores of 50 in 1998, 49 in 2000, 55 in 
2001, and 49 in 2002.  According to the 4th  Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), GAF scores between 41 
and 50 indicate serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g. having no friends, and inability to keep a job).  
Scores between 51 and 60 indicate moderate symptoms (e.g. a 
flat affect, circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. having few friends, and conflicts 
with peers or co-workers).

Finally, the Board notes that there is no showing that the 
PTSD has reflected so exceptional or unusual a disability 
picture as to meet the criteria for invoking the procedures 
for assignment of any higher evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the PTSD has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  While the service-
connected psychiatric disorder does impair the veteran's 
ability to work to the extent that it reduces his reliability 
and productivity, the record reflects that the primary reason 
that he left his job at the steel company in 1988 was an on-
the-job knee injury - which non-service-connected physical 
limitation, together with a non-service-connected low back 
disability, continue to be the main elements that impair him 
industrially.  Moreover, the PTSD is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to undertake 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 50 percent for PTSD must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,  1 Vet. App. 49, 
55-57 (1990).

2.  DM

With respect to the claim as to the propriety of the initial 
20 percent rating assigned the DM, that disability is rated 
under 38 C.F.R. § 4.119, DC 7913.  Under the applicable 
criteria, a 20 percent rating is warranted for DM requiring 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating requires insulin, 
a restricted diet, and regulation of activities.  A 60 
percent rating requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating requires more 
than    1 daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic agents requiring at least 3 hospitalizations per 
year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.    

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 20 
percent for DM is not warranted at any time over the period 
from February 2001 to the present time, as the disorder has 
not been shown to be so disabling as to warrant a 40 percent 
or higher rating under DC 7913.  The October 2001 VA 
examination findings indicate that the veteran requires 
insulin for his DM, but not a restricted diet or regulation 
of activities - all of which must be shown to entitle him to 
a 40 percent rating.  Moreover, the examination report 
indicates that he had had no ketoacidosis or hypoglycemic 
reactions, and he had continued to progressively gain weight 
over the past several years.  His activity level was limited 
because of diffuse arthritis, not DM, and there were no 
vascular, cardiac, or neurological symptoms.

Lastly, the Board notes that there is no showing that, at any 
point since the 2001 effective date of the grant of service 
connection, the DM has reflected so exceptional or unusual a 
disability picture as to meet the criteria for invoking the 
procedures for assignment of any higher initial evaluation on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the DM has not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating).  Although 
the veteran requires insulin for his DM, it does not require 
him to avoid strenuous occupational activities. Moreover, the 
DM is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to undertake the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20 percent for DM must be 
denied.  As the 20 percent rating assigned for DM represents 
the greatest degree of impairment shown since the effective 
date of the grant of service connection in 2001, there is no 
basis for a staged rating pursuant to Fenderson.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

B.  A T/R

The veteran contends that his service-connected disabilities 
have rendered him unemployable.

The record reflects that the veteran is service-connected for 
PTSD, assigned a       50 percent rating; DM, assigned a 20 
percent rating; tinnitus, assigned a 10 percent rating; and 
diabetic retinopathy, residuals of left hip and buttock scars 
with retained foreign bodies, and left ear hearing loss, each 
assigned a noncompensable evaluation; the combined service-
connected disability rating is 60 percent.

Under additional applicable criteria, a T/R may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially-gainful occupation 
as a result of service-connected disability, provided that, 
if there is only 1 such disability, it shall be ratable at 
60% or more, and that, if there are 2 or more disabilities, 
there shall be at least 1 disability ratable at 40% or more, 
and sufficient additional disability to bring the combined 
rating to 70% or more.  Marginal employment shall not be 
considered substantially-gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for 1 person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

Substantially gainful employment is "that which is 
ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA 
Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) 
[now para. 7.55b(7)]).  Substantially gainful employment 
suggests  "a living wage."  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991); see also Moore, supra.  

The Board may not reject a T/R claim without producing 
evidence, as distinguished from mere conjecture, that a 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532 
(1994).  When a T/R claim is presented, a VA examining 
physician should generally address the extent of functional 
and industrial impairment from the veteran's service-
connected disabilities.  Gary v. Brown, 7 Vet. App. 229 
(1994); see Martin (Roy) v. Brown, 4 Vet. App. 136 (1993).  
The Board has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect a 
veteran's service-connected disability has on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294 (1995).    

The ability to overcome the handicap of disability varies 
widely among individuals.  A T/R, however, is based primarily 
upon the average impairment in earning capacity, that is, 
upon the economic or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially-gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 4.15.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
T/R.  38 C.F.R. § 4.19.  If a T/R is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100%, it 
must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.340(a).

In this case, the Board finds that the veteran does not meet 
the regulatory schedular criteria of 38 C.F.R. § 4.16(a) for 
a T/R.  Although his PTSD is 50 percent disabling, the 
combined disability rating for all of his service-connected 
disabilities is only 60 percent, and there is insufficient 
additional disability to bring the combined rating to 70% or 
more.  In this regard, the Board has denied ratings in excess 
of 50 percent for the PTSD and 20 percent for the DM for the 
reasons and bases stated with respect to appeals of those 
issues, above.

Although the evidence indicates that veteran has not been 
employed since 1988, the record does not show that he is 
unable to obtain and retain substantially gainful employment 
as a result of his service-connected disabilities.  In 
reaching this conclusion, the Board has considered the 
veteran's limitations in terms of education, having dropped 
out of school in the 9th grade and failed to pass an 
examination to obtain a G.E.D. certificate, and the 
significant impairments in his physical capacity which the 
record shows primarily result from non-service-connected knee 
and low back disorders.  The April 1997 vocational evaluation 
and April 1997 disability examination report quite clearly 
demonstrate that the progressively-worsening knee injury that 
the veteran sustained on the job was responsible for 
eliminating him from his job at the steel company and other 
similar work experience, and reducing his work level ability 
to sedentary.  With respect to his service-connected left hip 
and buttock scars and impaired hearing, 2000 VA examinations 
noted that the scars were asymptomatic except for some 
burning pain when retained fragments came out, and the 
veteran had normal hearing in the frequencies most important 
for hearing speech.  As noted above with respect to DM and 
diabetic retinopathy, 2001 VA examinations showed that his DM 
did not require a restricted diet or activity limitations, 
and that he had good distant and near vision which was 
correctable to 20/20 in each eye.  

The 2002 VA psychiatric examiner noted that the veteran's 
PTSD may have compromised his work performance at the time he 
needed to retire in 1988, but he opined that the PTSD was not 
responsible for precluding him from work, inasmuch as 
physical problems associated with his non-service-connected 
knee and back disorders were more a factor in his need to 
leave work than emotional factors. While the veteran's 
assigned GAF scores of 49 and 50 from 1998 to 2002 indicate 
serious impairment in occupational functioning, the score of 
55 in 2001 indicates only moderate difficulty in occupational 
functioning, and certainly none of these scores or vocational 
evaluations from 1997 to 2002 reflect a psychiatric 
disability picture of inability to function in a work 
environment.

On that record, the Board concludes that that the 
preponderance of the evidence is against the claim for a T/R, 
and the appeal is denied. 

The Board notes that, in November 1997, the SSA found the 
veteran entitled to a period of disability and to disability 
insurance benefits from May 1994 based on consideration of 
both his service-connected and non-service-connected 
disabilities.  The duty to assist a veteran includes 
obtaining SSA records and giving them appropriate weight and 
consideration in determining whether to award or deny a T/R.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While SSA 
records must be considered along with other evidence in 
determining whether a veteran is unfit for employment, they 
are not binding as to such determination.  Washington v. 
Derwinski, 1 Vet. App. 459 (1991).  The SSA criteria for 
establishing entitlement to disability insurance benefits and 
a period of disability differ from VA criteria for 
establishing entitlement to a T/R.  There is no statutory or 
regulatory authority for the determinative application of SSA 
regulations to the adjudication of VA claims, and the VA has 
not adopted certain SSA regulations that would generally be 
beneficial to a claimant.  Beaty, 6 Vet. App. at 538.  For 
example, where an applicant for SSA disability benefits is 
unable to perform jobs previously held, the burden is on the 
SSA to establish that other jobs exist which the applicant 
could perform.  42 U.S.C. § 1382c(a)(3); see also Williams v. 
Shalala, 997 F. 2d 1494 (D.C. Cir. 1993).  That duty is 
specifically placed upon the SSA by statute.            42 
U.S.C. § 1382c(a)(3)(A)-(B).  However, there is no statute or 
regulation which requires the VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities, or to use experts to resolve the issue of 
unemployability.  See Gary.  Although the VA has a duty to 
assist a claimant in developing the facts pertinent to his 
claim, on the facts of this case - where the medical evidence 
addresses industrial impairment and the evidence does not 
suggest that the impairment with sole consideration of the 
service-connected disabilities is total - 38 U.S.C.A. 
§ 5107(a) does not require the VA to demonstrate that there 
are specific employment opportunities available to the 
appellant in order to deny a T/R.  

The Board has also considered the veteran's request that the 
"benefit of the doubt" doctrine be applied in rendering a 
decision in this appeal.  38 U.S.C.A. § 5107(b); see Gilbert.  
The Board finds that the benefit of the doubt doctrine is not 
for application in this case, inasmuch as the evidence 
neither supports the veteran's claim nor does there exist an 
approximate balance of positive and negative evidence 
("equipoise"), but rather there is a fair preponderance of 
the negative evidence regarding the merits of the claim for a 
T/R.




ORDER

A rating in excess of 50 percent for PTSD is denied.

An initial rating in excess of 20 percent for DM is denied.

A T/R is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

